Per Curiam:
This appeal is from the decision of the Commissioner of Patents awarding priority of invention to appellee, Hugh H. Robertson. The Examiner of Interferences and the Board of Examiners-in-Ohief awarded priority to appellant, Robert A. Russell.
The invention relates to lacquered sheet metal caps for bottles or jars having interfolded seams enveloping the raw cut edges of the metal to prevent oxidization caused by the cut edges coming in contact with the contents of the receptacle.
The case turns upon an issue of fact involving the question of originality. Without stopping to review the evidence we agree with the Examiner and the Board that Russell is entitled to the award of priority. The decision of the Commissioner of *580Patents is reversed, and the clerk is directed to certify these proceedings as by law required. Reversed.